Citation Nr: 0607566	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include schizoaffective disorder. 

2.  Entitlement to service connection for a disorder of the 
lumbosacral spine. 

3.  Entitlement to service connection for a disorder of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In December 2005, the veteran testified at a hearing before 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for a fair disposition of the 
veteran's appeal has been obtained.

2.  The evidence overwhelmingly indicates that the veteran's 
psychiatric disorders are the result of drug and alcohol 
abuse following discharge from service.

3.  The veteran currently has no disorder of the lumbosacral 
spine. 

4.  The veteran currently has no disorder of the cervical 
spine.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include schizoaffective 
disorder was not incurred in or aggravated by service, and 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a) (2005).

2.  A disorder of the lumbosacral spine was not incurred in 
active-duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A disorder of the cervical spine was not incurred in 
active-duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 
2005, subsequent to the issuance of the rating decision 
currently on appeal.  Accordingly, the AOJ has not complied 
with the VCAA's notice requirements in a timely fashion.  

The Board finds that the timing error with respect to the 
VCAA notice of November 2005 is not prejudicial to the 
veteran.  Following that letter the veteran was afforded the 
opportunity to submit further evidence, which he did at the 
December 8, 2005 Board hearing, having waived RO 
consideration thereof.  At that hearing the veteran did not 
indicate the presence of any other evidence, prejudice, or 
the need for further development.  Accordingly, the veteran 
was afforded a meaningful opportunity to participate in the 
processing of his claim by VA and has not been prejudiced by 
the late VCAA notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
November 2005 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statement of the case.  
Pelegrini, 18 Vet. App. at 121.  

Also, the November 2005 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would attempt to 
obtain records in the custody of a Federal agency and that 
while the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records and SSA records, which are inclusive 
of all psychiatric treatment received by the veteran.  The 
veteran did not specify any other treatment providers.  VA 
has provided the veteran with medical examinations to address 
the claims addressed in this appeal.  As such, VA has 
fulfilled its duties to the veteran to the extent possible 
given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

Service Connection: Mental Disorder to Include 
Schizoaffective Disorder

The veteran's entrance examination reveals no psychiatric 
disorders, and the veteran indicated that he had no problems 
with depression or excessive worry.  Likewise, upon entrance 
into diving school in December 1996, the veteran denied 
depression or excessive worry and his psychiatric state was 
noted to be normal.  

In November 1998, the veteran was seen in the medical clinic 
for evaluation of suicidal tendencies, after the veteran made 
a remark about his desire to jump off of a bridge to a 
colleague.  At that time, the veteran was scheduled for a 
captain's mast because of an alcohol related incident, 
wherein the veteran apparently discharged a firearm on base 
while intoxicated.  Ultimately, the veteran was diagnosed as 
having possible alcohol syndrome. 

In December 1998, during a follow up examination to the 
November 1998 examination, the veteran denied suicidal or 
homicidal ideation, but reported feeling depressed for a long 
time.   A December 1998 report of medical history indicates 
that the veteran denied trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or any sort of 
nervous trouble.  The veteran reported that he had been 
criticized about his alcohol abuse and been told to curb his 
alcohol consumption.  

In January 1999, the veteran was seen for an evaluation for 
alcohol dependence.  At that time the veteran complained of 
depressive symptoms in the context of separating from his 
wife because of his abuse of alcohol.  The veteran was 
diagnosed as having alcohol dependence, in early full 
remission.

In February 1999, the veteran was arrested for failing to 
report and received an examination to determine whether he 
was fit for duty.  At that time the veteran reported that he 
had been consuming in excess of twelve beers and a pint of 
whiskey a day.  Ultimately, the veteran was found unfit for 
duty and diagnosed as having acute chronic alcohol use and 
alcohol dependency.  

In February 1999, the veteran reported trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble.  The veteran also reported having been told 
to cut down on his alcohol usage and criticized for the same.  
The examiner indicated the veteran's psychiatric condition to 
be normal.  The veteran was discharged from service at this 
time.  

In January 2001, the veteran was hospitalized in the Gratiot 
Community Hospital.  Upon admission, he was diagnosed as 
having acute psychosis, probably drug induced.  Upon 
discharge, the veteran was diagnosed as having 
schizoaffective disorder and history of polysubstance abuse.  
No discussion regarding the etiology of the veteran's 
psychiatric disorders was made in the report related to this 
period of hospitalization.  

In March 2001, the veteran was seen at the VA medical center 
for a psychiatric assessment.  At that time the veteran 
admitted that prior to his January 2001 hospitalization that 
he had been using cocaine both by snorting and injecting it 
and that he had also been using hallucinogens such as acid, 
mushrooms and peyote.  Ultimately, the VA examiner diagnosed 
the veteran as having polysubstance dependence, chronic and 
continuous, and rule out schizophrenia.  

In following up on the January 2001 hospitalization, the 
veteran was next seen by Dr. Surface.  After a thorough 
interview with the veteran, Dr. Surface diagnosed the veteran 
as having polysubstance dependency, chronic and continuous, 
and rule out schizophrenia.  

In February 2005, the VA examiner reviewed the veteran's 
medical records and offered his opinion on the etiology of 
the veteran's psychiatric state.  The examiner discussed the 
evidence and noted that the veteran had admitted to the use 
of cocaine, heroin, marijuana and alcohol following his 
discharge from service.  Notably, the examiner remarked that 
a prior diagnosis of schizoaffective disorder in remission 
with medications was associated with marijuana usage.  The 
examiner concluded that the current schizoaffective disorder 
was not related to the veteran's period of military service, 
but rather was a consequence of personality development 
largely under the influence of a psychogenic drug, marijuana, 
and other substances mentioned in the medical records.  The 
examiner also concluded that there was no evidence showing 
that the disorder manifested to a compensable degree within 
one year following separation from service. 

In December 2005, Dr. Sigal provided a letter with respect to 
the etiology of the veteran's schizoaffective disorder.  She 
stated specifically that it was her medical opinion that the 
veteran's current mental problems started in service and that 
they were most probably provoked by extreme conditions that 
he had to endure in service.  Dr. Sigal stated that she 
offered this opinion based upon a review of the veteran's 
service medical records and hospital records.  Dr. Sigal made 
no attempt to address the veteran's well-documented 
polysubstance abuse.  

With respect to the foregoing evidence, the Board finds that 
it overwhelmingly supports the conclusion that the veteran's 
psychiatric disorder is the direct result of drug abuse 
following service.  The veteran's service medical records 
contain no evidence of the incurrence of a psychiatric 
disorder in service.  The veteran was clearly discharged from 
service because of alcohol abuse.  Following service, the 
veteran began to abuse drugs, including cocaine, marijuana, 
heroin and peyote.  Every doctor, except Dr. Sigal, has 
attributed the veteran's psychiatric disorder to his drug 
abuse.  There is no indication that the veteran's psychiatric 
disorder manifested to a compensable degree within one year 
following discharge and VA examination supports this 
conclusion.  Accordingly, the evidence is not so evenly 
balanced that there is doubt as to any material issue.  

Service Connection:  Disorder of the Lumbosacral Spine

A thorough review of the veteran's service medical records 
reveals that the veteran complained several times of a low 
back pain, which ultimately resolved.  In April 1997, the 
veteran's service medical records indicate that he complained 
of recurrent right lumbar paraspinal strain, which the 
veteran apparently first suffered while wrestling in 1996.  
Ultimately, the veteran was diagnosed as having recurrence of 
a mild paraspinal strain.  The veteran was seen a few times 
thereafter for follow-up treatment and examination of his 
paraspinal strain.  The last follow-up examination occurred 
in May 1997.  When he was returned to full duty, the lower 
back pain had resolved.  A review of the veteran's separation 
examination report reveals that his spine and musculoskeletal 
system were normal at that time.  The veteran denied any back 
pain or injury upon separation.  

At a VA examination in October 2001, x-rays of the 
lumbosacral spine were normal.  The examiner found no 
orthopedic pathology in the veteran's low back.  

At the December 2005 hearing, the veteran indicated that 
since discharge he had been having low back pain.  

Service connection for a disorder of the lumbosacral spine is 
not warranted under the circumstances.  The veteran's service 
medical records indicate that his mild paraspinal strain was 
resolved prior to discharge.  VA examination fails to reveal 
a current disorder of the lumbosacral spine.  Thus, there is 
no evidence of an in-service injury giving rise to a present 
disorder of the lumbosacral spine.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  

Service Connection:  Disorder of the Cervical Spine

A review of the veteran's service medical records indicates 
that the veteran once complained of cervical pain in April 
1997, at which time he was issued a neck roll.  The veteran's 
separation examination is silent with respect to a cervical 
spine disorder and indicates that the veteran's spine and 
musculoskeletal system were normal at that time.  The veteran 
denied any back pain or injury upon separation.  

The VA examination report of October 2001 contains no 
findings regarding a cervical spine disorder.  

At the December 2005 hearing, the veteran indicated that 
since discharge he has been having cervical pain.  

Service connection for a disorder of the cervical spine 
cannot be established under the circumstances.  The veteran's 
service medical records indicate that his complaint of 
cervical pain was resolved prior to discharge because the 
veteran's separation examination is negative for any 
disorders of the cervical spine.  VA examination fails to 
reveal a current disorder of the cervical spine.  Thus, there 
is no evidence of an in-service injury giving rise to a 
present disorder of the cervical spine.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  


ORDER

Service connection for a psychiatric disorder to include 
schizoaffective disorder is denied.

Service connection for a disorder of the lumbosacral spine is 
denied. 

Service connection for a disorder of the cervical spine is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


